Drake, Ch. J.,
delivered the opinion of the court:
An alien suing in this court to recover the proceeds of cotton captured during the rebellion is required to aver in his petition that he has not in any way voluntarily aided, abetted, or given encouragement to rebellion against the Government of the United States; and this allegation may be traversed by the Government; and if, on the trial, the issue on this point be decided againsthim, his petition must be dismissed.
The petition in this case contains that averment, which is not traversed by the Government. Presumptively, therefore, it is true.
There is another presumption in that direction, growing out of the claimant’s residence in England during the entire period *472of the rebellion. This court has uniformly held that the residence of a party in the loyal States during the rebellion is prima-facie evidence of loyalty. The residence of an alien during that period in a foreign country, we think, should raise a presumption in favor of his having preserved his neutrality.
We do not consider the presumptions in favor of this party overthrown by the proof of the mere fact that he was interested in and subscribed money to two adventures for running the blockade of the rebel ports. The adventures may never have be6n put afloat, or, if they were, may never have reached the seat of the blockade. It seems to us to be necessary to show not only the purpose to give aid and comfort to the rebels, but the fact that the aid and comfort were given. This fact not being proved, we think the claimant entitled to recover.